[Cite as In re M.W., 2020-Ohio-178.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


In re M.W.                                          Court of Appeals No. E-20-001




                                                    DECISION AND JUDGMENT

                                                    Decided: January 17, 2020

                                           *****

        Danielle C. Kulik, for relator.

                                           *****

        ZMUDA, P.J.

        {¶ 1} This matter is before the court upon relator’s, I.J., filing of an application for

writ of mandamus on January 7, 2020, in which she asserts that she is a victim entitled to

certain protections under Article I, Section 10a of the Ohio Constitution, commonly

referred to as Marsy’s Law, and seeks an order from this court requiring the Erie County

Court of Common Pleas, Juvenile Division, to provide her notice and an opportunity to
be heard, and to consider her statements prior to granting a dismissal of the underlying

matter. I.J. also requests that we order “a duly authorized prosecutor to prosecute the

case.”

         {¶ 2} Under Civ.R. 10(A), a complaint “shall include the names and addresses of

all the parties.” The “Erie County Juvenile Court” is identified in the body of I.J.’s

application, but the caption does not identify an individual respondent, nor does it include

an address for I.J. or the respondent. “The failure to properly caption an original action is

sufficient grounds for denying the writ and dismissing the petition.” State ex rel.

Williams, 6th Dist. Lucas No. L-04-1300, 2004-Ohio-5893, ¶ 4, citing Chisum v.

Accused, 8th Dist. Cuyahoga No. 82798, 2003-Ohio-2876, ¶ 8 and State ex rel. Sherrills

v. State, 91 Ohio St.3d 133, 742 N.E.2d 651 (2001).

         {¶ 3} Because I.J. failed to identify an individual respondent or provide an address

for the parties, her application for a writ of mandamus is hereby dismissed, and I.J. is

ordered to pay the costs of this action.

         {¶ 4} It is so ordered.

         {¶ 5} The clerk is directed to serve upon all parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).


                                                                                  Writ denied.




2.
                                                                     In re M.W.
                                                                     C.A. No. E-20-001




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.